Case 4:21-cv-00279 Document 8-2 Filed on 04/27/21 in TXSD Page 1 of 4




                      EXHIBIT 2
      Case 4:21-cv-00279 Document 8-2 Filed on 04/27/21 in TXSD Page 2 of 4




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

PHILLIPS 66 COMPANY,                                   §
                                                       §
                           Plaintiff,                  §
                                                       §
v.                                                     §       CIVIL ACTION NO. 4:21-CV-279
                                                       §
RAAJ UNOCAL LUBRICANTS LIMITED,                        §
                                                       §
                           Defendant.                  §

                                AFFIDAVIT OF CELESTE INGALLS


         I declare that I, Celeste Ingalls, am a citizen of the United States, over the age of twenty-

one, not a party nor an attorney for any party in this action, and state the following:

          1.      I am employed by Alan H. Crowe & Associates, Inc. dba Crowe Foreign Services,

1020 SW Taylor Street, Suite 240, Portland, Oregon, and have specialized in the service of civil

process in foreign countries for more than 25 years.

          2.      The United States and India are both signatories to the Convention on the Service

Abroad of Judicial and Extrajudicial Documents in Civil or Commercial Matters, Done at the

Hague, November 15, 1965, (Hague Service Convention).

          3.      I have successfully, on a frequent and regular basis, prepared, signed and

forwarded requests for service of process in accordance the Hague Service Convention in India

from various United States Federal and State Courts, as well as from courts in Canada and other

territories.

          4.      Since 2003,1 have attended all Special Administrative Sessions of the Hague

Conference in The Hague, Netherlands, as a private expert. At these sessions, signatory

countries are represented by their respective Judicial Authorities to discuss the practical


Affidavit of Celeste Ingalls                                                                   Page 1 of3
     Case 4:21-cv-00279 Document 8-2 Filed on 04/27/21 in TXSD Page 3 of 4




mechanics of, and problems encountered in dealing with, the Hague Service Convention as they

apply to each country’s laws and interpretations of the Convention and its obligations.

         5.       I have participated (at invitation) with the Hague Administration in a “training”

session, presided over by the Hague Administration, to provide guidance to a foreign Central

Authority and its courts on their practical obligations with respect to service under the provisions

of the Hague Service Convention. At this session, it was agreed by the Hague Administration

that each signatory country has the discretion to interpret the Convention articles in a way that

conforms to their internal law.

          6.      In accordance with FRCP Rule 4(h)(2), service upon a corporation          in a place

not within any judicial district of the United States shall be by any manner prescribed for

individuals by subdivision (f).

          7.      India declared at its accession to the Hague Service Convention, that it formally

objects to the alternative methods of service outlined in Article 10 of the Hague Service

Convention and mandates all service go through the designated Central Authority for India.

          8.      The Ministry of Law and Justice of India (Central Authority) has been designated

as the entity authorized to receive and effect service of civil process in India in accordance with

the Hague Service Convention.

          9.      On March 1, 2021, the Summons in a Civil Action, Plaintiffs Original Complaint,

Exhibits A-K, Civil Cover Sheet, Plaintiffs’ Corporate Disclosure Statement, Order for

Conference and Disclosure of Parties, with Attachments, Report on the Filing to the Patent and

Trademark Office, with Attachments (Plaintiffs Original Complaint, Exhibits A-K, Civil Cover

Sheet), and Notice of Appearance of Alexandra H. Bistline, was received by the Central




Affidavit of Celeste Ingalls                                                                 Page 2 of 3
     Case 4:21-cv-00279 Document 8-2 Filed on 04/27/21 in TXSD Page 4 of 4




Authority for India to be served upon defendant Raaj Unocal Lubricants Limited in accordance

with the Hague Service Convention.

          10.    No signatory nation is obligated under the Hague Service Convention to provide

status on a request for service in its possession and India’s Central Authority does not.

          11.    The Hague Service Convention does not impose an obligatory time frame. My

recent experience is that the time frames for completed service in India in accordance with the

Hague Service Convention have varied greatly and in the past 2 years have increased to an

average of between 8 and 12 months, with some occurring in less time and some taking much

longer. In addition, the Covid-19 pandemic continues to cause additional delays. Therefore, at

this time an estimate of how long the above service will actually take cannot currently be

calculated.


                                                         a




         SUBSCRIBED AND SWORN to before me this 22nd day of April 2021.



                                              Notary Public
                      OFFICIAL STAMP^
                      NAO SAKAMOTO
                  NOTARY PUBLIC - OREGON

                                     2023




Affidavit of Celeste Ingalls                                                                Page 3 of 3
